Appeal from a judgment of the Supreme Court, entered in the office of the clerk of the county of St. Lawrence on the 19th day of November, 1937, confirming a report of a referee and correcting assessments of land in the town of Clare in said county. The relators own tracts of wild land in said town, aggregating more than 50,000 acres. Formerly lumbering was carried on extensively, and lumber mills and a considerable extent of railroad were used in the work. At the time of the assessment most of the land had been cut over, and a relatively small acreage of timber was left standing, and that to a great extent at points so inaccessible as to make lumbering difficult if not profitless. Many millions of feet of timber had been removed. It will be many years before the succeeding growth will mature. It appears from the assessment roll of the town that most of the taxable land is of small value, relatively few parcels being assessed as much as $800. From the witnesses it appears that many of the farms in operation were appraised separately, and the values testified to were from one dollar and fifty cents to three dollars and fifty cents per acre. The assessors assessed the lands of the relator Emporium Forestry Company at $137,560, and that of St. Regis Paper Company at $94,170. These assessments were reduced by the court to the sums of $121,310 and $82,650, respectively, on the grounds of inequality and overvaluation. The findings of the court below were inadequate, and new findings are now made by this court. Judgment unanimously affirmed. The court makes the following new findings of fact: 1. The relator, Emporium Forestry Company, owns 28,584 acres of wild land in the town of Clare, St. Lawrence county, N. Y., and the relator, St. Regis Paper Company, owns 22,533 acres of wild land in said town. 2. The land and improvements of the relator, Emporium Forestry Company, has been assessed by the assessors of said town at the sum of $137,560; and that of the St. Regis Paper Company with improvements has been assessed at the sum of $94,170. 3. That during the period provided by law each of said relators caused to be made and duly filed and served upon said board of assessors a written protest against said assessments respectively, and each of said relators complained that its assessment respectively was in excess of the fair and reasonable value thereof, and was unequal. 4. That the lands in said town of Clare are assessed generally at seventy-seven per cent of its full value, twenty-three per cent less than fall value. 5. The relator, Emporium Forestry Company, demanded that the assessment of its land be reduced to the sum of $121,310, and the relator, St. Regis Paper Company, demanded that the assessment of its land be reduced to the sum of $82,650. 6. That the full, fair and reasonable value of the lands of the Emporium Forestry Company, with twenty-three per cent deducted for equality of assessment, did not exceed the sum of $121,310; and of the St. Regis Paper Company did not exceed $82,650; and the lands of said Emporium Forestry Company and of said St. Regis Paper Company are hereby assessed, for the year 1936, for those amounts respectively. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.